DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 06, 2019 and April 17, 2020 were filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claims 1 – 18 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 12, 14 – 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayer (DE 10 2009 022 591 A1) as cited by Applicant.
Regarding Independent Claim 1, Mayer teaches a windshield wiper system (Fig. 1) comprising a windshield wiper (windshield wiper, 1) having a wiper blade (wiper blade, 6) with a near end (Annotated Fig. 2) and a far end (Annotated Fig. 2), the windshield wiper system (Fig. 1) being configured for performing a relative rotation of the wiper blade (6) between the far end (Annotated Fig. 2) and the near end (Annotated Fig. 2) of the wiper blade (6; Fig. 1).  

    PNG
    media_image1.png
    247
    642
    media_image1.png
    Greyscale

Regarding Claim 2, Mayer teaches the windshield wiper system (Fig. 1) wherein a mechanism applying a torque to the far end (Annotated Fig. 2) during a sweeping motion of the 
Regarding Claim 3, Mayer teaches the windshield wiper system (Fig. 1) wherein the mechanism is configured to perform the relative rotation of the wiper blade (6) regardless of whether the wiper blade (6) is in contact with a windshield (window, 2; Paragraph [0022]).  
Regarding Claim 4, Mayer teaches the windshield wiper system (Fig. 1) wherein the mechanism (Fig. 2) comprises a stationary cam block (Fig. 2) having a cam profile (eccentric, 12), and an actuator arm (part, 10.1) moving along the cam profile (12) with the sweeping motion of the windshield wiper (1), wherein the cam profile (12) is shaped to pivot the actuator arm (10.1) in laterally outer ranges of the sweeping motion (Paragraph [0022]).  
Regarding Claim 5, Mayer teaches the windshield wiper system (Fig. 1) wherein the actuator arm (10.1) is fixedly attached to a flexible rod (10.2 and 10.3) extending to the far end (Annotated Fig. 2) of the wiper blade (1) and the flexible rod (10.2 and 10.3) is connected to the far end of the wiper blade (6; Fig. 2).  
Regarding Claim 6, Mayer teaches the windshield wiper system (Fig. 1) wherein the flexible rod (10.2 and 10.3) is bendable (paragraph [0020]; Figs. 2 and 3) and withstands twisting under a torque applied by the actuator arm (10.1; Figs. 2 and 3), wherein the actuator arm (10.1), by pivoting about a pivot angle, causes the flexible rod (10.2 and 10.3) to rotate at the far end of the wiper blade (6) and to twist the far end of the wiper blade (6) relative to the near end of the wiper blade (6) by an amount determined by the pivot angle of the actuator arm (10.1; Paragraph [0022]).  
Regarding Claim 7, Mayer teaches the windshield wiper system (Fig. 1) further comprising a wiper arm (wiper arm, 5) configured to move the wiper (1) in the sweeping motion (Fig. 1), wherein the flexible rod (10.2 and 10.3) is rotatably supported by bearings (sliding guide, 14) disposed on the wiper arm (5).  
Regarding Claim 8, Mayer teaches the windshield wiper system (Fig. 1) wherein the wiper blade (6) has a tilt determined by the wiper arm (5; Figs. 2 and 3), wherein only the far end 
Regarding Claim 9, Mayer teaches the windshield wiper system (Fig. 1) wherein the wiper arm (5) is composed of a short arm section (5.1) and a long arm section (5.2), the long arm section (5.2) being longer than the short arm section (5.1; Fig. 2), wherein the long arm section (5.2) is disposed between the short arm section (5.1) and the wiper blade (6; Fig. 2).  
Regarding Claim 10, Mayer teaches the windshield wiper system (Fig. 1) wherein the long arm section (5.2) and the short arm section (5.1) are connected via a hinge (Annotated Fig. 2).  
Regarding Claim 11, Mayer teaches the windshield wiper system (Fig. 1) wherein the hinge is a living hinge (Annotated Fig. 2).  
Regarding Claim 12, Mayer teaches the windshield wiper system (Fig. 1) wherein a tension spring acting between the long arm section (5.2) and the short arm section (5.1) biases the long arm section (5.2) toward a vehicle windshield (2) in an installed configuration (Paragraph [0020]).  
Regarding Claim 14, Mayer teaches the windshield wiper system (Fig. 1) wherein the flexible rod (10.2 and 10.3) is composed of a plurality of connected parts (Fig. 2), wherein a universal joint connects two of the connected parts with each other (Paragraph [0020]).  
Regarding Claim 15, Mayer teaches the windshield wiper system (Fig. 1) further comprising an end cap (bearing, 13) into which the flexible shaft (wiper shaft, 3) is non-rotatably inserted at the far end of the wiper blade (6; Fig. 1; Paragraph [0021]), wherein the end cap (13) is rigidly connected to the far end (Annotated Fig. 2) of the wiper blade (6).  
Regarding Claim 18, Mayer teaches the windshield wiper system (Fig. 1) wherein the end cap (13) is secured to the flexible shaft (3) via a fastener (Paragraph [0021). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer (DE 10 2009 022 591 A1) as cited by Applicant in view of Folberth et al. (U.S. Patent No. 1,695,326).
 Regarding Claim 5, Mayer teaches all of the elements of claim 5 as discussed above. 
Mayer does not explicitly teach the windshield wiper system further comprising a wiper blade holder extending from the near end of the wiper blade to the far end of the wiper blade, the wiper blade holder being connected to the wiper arm at a wiper blade mount between the near end and the far end of the wiper blade, wherein the wiper blade holder includes a sleeve extending between the wiper blade mount and the far end of the wiper blade, and wherein the flexible rod extends through the sleeve with sufficient play to rotate inside the sleeve.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further include a wiper blade holder extending from the near end of the wiper blade to the far end of the wiper blade, the wiper blade holder being connected to the wiper arm at a wiper blade mount between the near end and the far end of the wiper blade, wherein the wiper blade holder includes a sleeve extending between the wiper blade mount and the far end of the wiper blade, and wherein the flexible rod extends through the sleeve with sufficient play to rotate inside the sleeve, as taught by Folberth, to provide a device where the blade is securely installed in the device, thus avoiding the blade from becoming dislodged during rotation.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (DE 10 2009 022 591 A1) as cited by Applicant.
Regarding Claim 16, Mayer teaches all of the elements of claim 15 as discussed above. 
Mayer further teaches the flexible shaft (3) and the end cap (13) form a connection but does not explicitly teach the wiper system wherein the flexible shaft and the end cap form a keyed connection.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further include a keyed connected as required by applicant since altering the connection type would not change the functionality of the device.  Further, changing the connection type is a modification that has been considered to be within the level of ordinary skill in the art.  Lastly, one of ordinary skill in the art would have expected Applicant’s invention to preform equally well with either the connection as taught my Mayer or the claimed key connection because both connections preform the same function of providing a fixed connection.
Regarding Claim 17, Mayer teaches all of the elements of claim 15 as discussed above. 

Conclusion
Art made of record, however, not relied upon in the current rejection is as follows:  U. S. Patent Publication No. 2016/0332599 A1 to Barretta et al. teaches a windshield wiper system and a vehicle having the same, where the windshield wiper system has a wiper blade rotating about a first pivot. The wiper blade includes an inner blade portion hinged to an outer blade portion. A flexible wiper is supported by the inner and outer blade portions. A control bar rotates about a second pivot that is spaced apart from the first pivot. The control bar has an actuator for engaging with the deflector. The actuator is capable of translating relative to the deflector in order for the actuator to selectively apply a force to the deflector during rotation of the wiper blade and control bar. The application of the force causes a torque about the hinge between the inner and outer blade portions. The torque allows the outer blade portion to follow the contour of a windshield.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/KATINA N. HENSON/Examiner, Art Unit 3723